DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-18 are pending in the application.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities.  Correction is required.  See MPEP § 608.01(b).
each of the sentences of the abstract are incomplete sentences and are written in the form of claim limitations, rather than in narrative form

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
The final sentence of parag. [0092] of the replacement specification filed 27 October 2020 should be amended to read --Notches 34 are formed in the outer perimeter of the bottom 20.--
Parag. [0097] of the replacement specification filed 27 October 2020 should be amended as follows:
--[0097] Referring to FIGS. 10-11, furniture piece 10 may further comprise a mounting saddle 30 formed in the bottom 20. Mounting saddle 30 further comprises a tab bolthole 72 and might have a screw hole 74 opening to the bottom 20. The saddle 30 may be disposed adjacent one or both and end walls 18 and spaced generally between sidewalls 16. Restraint mount 34 is formed as a channel generally perpendicular to the respective sidewall 16.--
Parags. [00100] and [00101] of the replacement specification filed 27 October 2020 are objected to because each of the sentences of these paragraphs are incomplete sentences (rather, they are written in the form of individual claim limitations).
Parag. [00105] of the replacement specification filed 27 October 2020 should be amended as follows:
--[00105] Referring to FIGS. 25-27 the building bracket 110 is engaged to tab 84 at bracket end 92. Pin tube 200 bears against pin flange 118 on building bracket 110. Distal end 160 extends through pin flange 118 having extended portion 176 of retractable ball 170 extending from pin hole and engaging pin flange 118 on locking side 230. Pin tube 200 extends from mounting surface side 232 of pin tube 200.--

Drawings
The lengthy drawing section has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
The drawings are objected to because of the following informalities:
The drawings are objected to because the figure labels are not larger than the numbers used for reference characters, as is required by 37 C.F.R. 1.84(u)(2).
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  No such petition has been filed or granted and thus the use of photographs is not acceptable.  The following drawings are objected to because they are either photographs or they contain excessive shading such that their reproduction in unclear upon publication (see US Patent Application Publication 2021/0030152):
Figs. 1-5, 7, 12, 21, 25-28, 45, 49, 55, and 65.
The drawings are objected to because they fail to show section line “28-28” in Fig. 1 (see parag. [0045] of the replacement Specification filed 27 October 2020.
The drawings are objected to because they fail to show section line “29-29” in Fig. 1 (see parag. [0046] of the replacement Specification filed 27 October 2020.
The drawings are objected to because the figure labels of Figs. 30-34b (on sheet 14 of 23) interfere with the lines of the figures.
Fig. 1 is objected to because the lead lines for “top 14” and “bottom 20” both point to the same side of the bed 12.
Fig. 2 is objected to because it does not include a ref. no. or lead line for the “bottom 20”, as described in parag. [0092] of the replacement specification filed 27 October 2020.
Figs. 4 and 5 are objected to because ref. no. “12” does not have a lead line.
Fig. 8 are objected to because ref. no. “68” does not have a lead line.
Fig. 14 is objected to because it shows two ref. nos. “98” and the upper ref. no. “98” does not point to the “building surface side”, but rather points to the “support finger 100”.
Fig. 17 is objected to because ref. nos. “114” and “122” merge together to point to the same spot.
Further, Fig. 17 is objected to because in shows two lead lines (below top flange 116” with no associated ref. nos..
Fig. 20 is objected to because it shows two separate ref. nos. “168”, each pointing to a different element.
Fig. 21 is objected to because it shows an unmarked arrow pointing at the proximal end of the shaft 152 with no associated ref. no.. 
Fig. 22 is objected to because it shows an unmarked lead line (see the top right-hand portion of the figure) with no associated ref. no.. 
Fig. 24 is objected to because ref. no. “204” does not have a lead line.
Fig. 27 is objected to because ref. no. “234” does not point to “floor 234”.
Fig. 29 is objected to because the lead line for ref. no. “220” does not point all the way to the “mounting hole 220” and because ref. no. “178” does not point to the “locked position 178”.
Fig. 54 is objected to because ref. nos. “502” (on the right-hand side of the figure) and “500” share a single lead line.
Fig. 59 is objected to because ref. no. “552” does not have a lead line.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the “bottom 20” of bed 12 and the “first mounting saddle 20”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both the “pin hole 126” and the “first pin flange end 126” (see Figs. 17 and 18 and parag. [00101] of the replacement specification filed 27 October 2020).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “176” has been used to designate both the “retractor engagement 176” and the “ball extending portion 176” (see parag. [00102] of the replacement specification filed 27 October 2020).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both the “mounting hole 218” (se Fig. 28 and parag. [00106]) and the “dog leg tab 220” (see Figs. 30-34b and parag. [00107] of the replacement specification filed 27 October 2020).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “226” has been used to designate both the “tab seat 226” and the “screw 226” (see parag. [00107] of the replacement specification filed 27 October 2020).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “236” has been used to designate both the “first wall 236” and the “second mounting saddle 236” (see parags. [00107]-[00112] of the replacement specification filed 27 October 2020).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“raised panel portion 25” (see parag. [0093] of the replacement specification filed 27 October 2020).
“mounting surface side 166” (see parag. [00102] of the replacement specification filed 27 October 2020).
“extending portion 176” of retractable ball 170 (though ref. no. “176” is shown in Fig. 20, it points to the retractor engagement 176 and not the extending portion 176 of retractable ball 170).
“tool shoulder 186” (see parag. [00103] of the replacement specification filed 27 October 2020).
“non locking position 188” (see parag. [00103] of the replacement specification filed 27 October 2020).
“mounting surface side 232” (see parag. [00105] of the replacement specification filed 27 October 2020).
“mounting hole 218” (see parag. [00106] of the replacement specification filed 27 October 2020).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
ref. no. “64” (see Figs. 8 and 9)  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the “finger hole” of claims 3 and 16.
the “barb” of claim 11.
the pin flange end that “bears against” the pin flange of claim 12.
the “first spacer”, “second spacer”, and “shoe bar” of claim 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 3, and 14-17 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In the final line of claim 1, the comma (,) ending the claim should be replaced with a period(.).
Re Claim 3:  In line 2 of claim 3, “an support finger” should be replaced with --a support finger--.
	Re Claim 14:  At the end of line 2 of claim 14, “.,” should be replaced with --,--.
Re Claim 15:  In line 2 of claim 3, “an first edge” should be replaced with --a first edge--.
Re Claim 16:  In line 1 of claim 16, “an support finger” should be replaced with --a support finger--.
Re Claim 17:  Line 5 of claim 17, should be amended as follows:
--locking position having the retractable ball in the ball hole wherein the retractable ball extends from the pin outside,.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1:  Claim 1 recites the limitation "the outer skin" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “shell outside” introduced in line 3 of the claim.  Clarification and correction are required. 
Re Claims 2-18:  These claims are considered indefinite because they depend from indefinite claim 1.
Re Claims 2, 5, 14, and 15:  Claims 2 and 5 recite the limitation "the building surface bracket"  (see claim 2, line 3; claim 5, line 1; claim 14, line 6; and claim 15, line 7).  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “building bracket” introduced in line 6 of claim 1.  Clarification and correction are required. 
Re Claim 5:  Claim 1 recites the limitation "the first building surface flange" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “first building flange” introduced in line 6 of claim 1.  Clarification and correction are required. 
Re Claims 7, 9, and 14:  Claims 7, 9, and 14 recite the limitation "the hollow shaft"  (see line 4 of each claim).  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “shaft” of the elongate connector introduced in line 11 of claim 1.  Clarification and correction are required. 
Re Claim 11:  Claim 11 recites the limitation "shell" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “outer shell” introduced in line 2 of claim 1.  Clarification and correction are required. 
Re Claim 14:  Claim 14 recites the limitation "the hollow shell" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “outer shell” introduced in line 2 of claim 1.  Clarification and correction are required. 
Re Claim 15:  Claim 15 recites the limitations "the first floor flange" and “the second floor flange” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret these limitations as referring to the “first building flange” and the “second building flange”, respectively, introduced in claims 1 and 5.  Clarification and correction are required. 
Re Claim 17:  Claim 17 recites the limitation "the pin tube" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “ball pin” introduced in claim 14.  Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to “furniture” and a “building surface” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillier (US Patent 3,877,764 to Hillier, Jr.).
	Re Claim 1:  Hillier discloses a concealed attachment device for use attaching furniture (for example, the furniture comprising side panels 44, 46 and back panel 36) to a building surface (for example, the building surface comprising base member 14; see note about this functional limitation above), the furniture comprising an outer shell (comprising side panels 44, 46; Fig. 5), a mounting surface (the mounting surface comprising the interior sides of side panel 44 and back panel 36) and a shell mounting hole (the hole in side panels 44, 46 through which locking pin 42 extends; see Fig. 2), the outer shell comprising an shell outside (the left-hand surface of side panel 46 in Fig. 2), a shell inside (the right-hand surface of side panel 44 in Fig. 2) and a hollow shell interior (the interior cabinet space formed between side panel 44, side panel 66, and back panel 36), the shell mounting hole extending from the shell outside to the mounting surface, the shell mounting hole is generally parallel to the building surface (14), the concealed attachment device comprising: 
a building bracket (10; Figs. 1 and 5; specifically see the lower locking device 10 in Fig. 5), the building bracket comprising a first building flange (18) and a pin flange (30), the pin flange comprising a first end (at the intersection between 18 and 30), a second end (at the upper end of flange 30, distal from 18) and a connector hole (the hole in flange 30 through which locking pin 24 extends; Fig. 5; see hole 38 in Fig. 1), the first pin flange end on the first building flange (18), the pin flange (30) disposed generally perpendicular to the first building flange (18), the first building flange (18) on the building surface (14), the pin flange (30) bearing against the mounting surface (the right-hand surface of side panel 44 in Fig. 5); 
an elongate connector (locking pin 42; Figs. 3 and 5), the elongate connector having a shaft (48; Fig. 3), a proximal end (at 50) and a distal end (the end near balls 58, 60), the proximal end on the outer shell, the shaft in the shell mounting hole (see Fig. 5), the distal end removably connected to the pin flange (30).
Re Claim 2:  Hillier discloses a concealed attachment device further comprising a shoe (back plate 22), the shoe comprising a bracket end (the end attached to plate 18; see annotated Fig. 1 below) and a furniture end (the end distal from plate 18; see annotated Fig. 1 below), the furniture end on the mounting surface (at the surface of back plate 36; Fig. 7), the bracket end on the building bracket (10).
Re Claim 4:  Hillier discloses a concealed attachment device further comprising a shoe flange (see annotated Fig. 1 below), the shoe flange bearing on the shoe (22), the shoe flange between the bracket end and the mounting surface (at the surface of side panel 44; see Fig. 2).
Re Claim 5:  Hillier discloses a concealed attachment device wherein the building surface bracket further comprises a second building surface flange (the turned end portion immediately adjacent to plate 22; see annotated Fig. 1 below), the shoe flange between the first building surface flange (18) and the second building surface flange (see below).
Re Claim 7:  Hillier discloses a concealed attachment device wherein the elongate connector (42; see Figs. 3 and 8) comprises a ball pin (42), the ball pin comprising a retractable ball (58, 60), the shaft comprising a hollow conduit (the hollow portion accommodating spring 62; Fig. 8) and a pin outside (the outer surface of shaft 48), a ball hole (the openings in the outer surface of shaft 48 that lead to the hollow chamber and allow balls 58, 60 to extend outward of the shaft 48; see Fig. 8) in the hollow conduit, the ball hole extending to the pin outside, the ball hole adjacent the distal end, the retractable ball in the shaft (48), the retractable ball adjacent to the ball hole, the pin flange (30; see Fig. 5) further comprising a mounting surface side (the left-hand side of flange 30 in the lower part of Fig. 5, adjacent to panel 44) and a locking side (the right-hand side of flange 30 in the lower part of Fig. 5, facing away from panel 44), the ball hole between the distal end and the locking side.

    PNG
    media_image1.png
    400
    545
    media_image1.png
    Greyscale

Re Claim 14:  Hillier discloses a concealed attachment device wherein the elongate connector (42; see Figs. 3 and 8) comprises a ball pin (42), the ball pin comprising a retractable ball (58, 60), the shaft comprising a hollow conduit (the hollow portion accommodating spring 62; Fig. 8) and a pin outside (the outer surface of shaft 48), a ball hole (the openings in the outer surface of shaft 48 that lead to the hollow chamber and allow balls 58, 60 to extend outward of the shaft 48; see Fig. 8) in the hollow conduit, the ball hole extending to the pin outside, the ball hole adjacent the distal end, the retractable ball in the shaft (48), the retractable ball adjacent to the ball hole, the pin flange (30; see Fig. 5) further comprising a mounting surface side (the left-hand side of flange 30 in the lower part of Fig. 5, adjacent to panel 44) and a locking side (the right-hand side of flange 30 in the lower part of Fig. 5, facing away from panel 44), the ball hole between the distal end and the locking side, the ball pin (42) attaching the outer shell (at panel 44) to the building bracket (10).
Re Claim 15:  Hillier discloses a concealed attachment device wherein the shoe (plate 22; Fig. 1) further comprises an first edge (the left-side edge, as shown in Fig. 1, including the vertical edge and the left-side portion of the horizontal edge; see 2nd Examiner-Annotated Fig. 1 below) and a second edge (see 2nd Examiner-Annotated Fig. 1 below), the first edge extending from the furniture end to the bracket end, the second edge extending from the furniture end to the bracket end, the first edge spaced from the second edge, the shoe flange further comprising a first spacer, a second spacer and a shoe bar (see below), the first spacer on the first building flange (18), the second spacer on the second building flange (see annotated Fig. 1 above), the shoe bar on the first spacer, the shoe bar on the second spacer, the shoe bar on the bracket end, the first edge on the first spacer, the second edge on the second spacer whereby the shoe (22) attaches the furniture (at back panel 36) to the building bracket (10).

    PNG
    media_image2.png
    531
    732
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hillier (US Patent 3,877,764 to Hillier, Jr.), as applied to claims 1-2, 4-5, 7, and 14-15 above, and further in view of Blanchard (US Patent 6,129,324).
	Re Claim 6:  Hillier, as discussed for claim 1 above, discloses a concealed attachment device significantly as claimed except for further comprising a pin tube, the pin tube in the mounting hole, the pin tube on the pin flange, the elongate connector in the pin tube.
	Blanchard teaches the use of an attachment device comprising an outer shell (support 12), a bracket (14), and an elongate connector (70), and further comprising a pin tube (24), the pin tube in a mounting hole (34) of the outer shell (12), the pin tube (24) on a pin flange (32) of the bracket (14), the elongate connector (70) in the pin tube (24), for the purpose of securely connecting the outer shell and the bracket in a manner that is secured against accidental release.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hillier such that it further comprises a pin tube, the pin tube in the mounting hole, the pin tube on the pin flange, the elongate connector in the pin tube, as taught by Blanchard, for the purpose of securely connecting the outer shell and the bracket in a manner that is secured against accidental release.
Re Claims 11-13:  Blanchard teaches the use of an attachment device wherein the pin tube (24) further comprises a tube outside (on the outer circumference of tube 24), a shell end (the upper end in Figs. 3-5) and a pin flange end (the lower end), the tube outside extending from the shell end to the pin flange end, the shell end comprising a tube flange (48; Fig. 3) and a barb (60; Fig. 5), the tube flange on the shell end, the barb on the pin tube between the tube flange and the pin flange end, the barb extending from the tube outside, the barb on a shell inside (the lower surface of support 12) whereby the outer shell (12) is between the barb (60) and the tube flange (48) attaching the pin tube (24) to the outer shell (12) (as is required by claim 11); wherein the pin flange end bears against the pin flange (32) (as is required by claim 12); and wherein the mounting hole (34) further comprises a countersunk tube flange surface (the countersunk portion of support 12 that receives the flange 48), the tube flange surface between the shell inside and a shell outside (the upper surface of support 12), the tube flange (48) on the tube flange surface (as is required by claim 13), for the purpose of securely connecting the outer shell and the bracket in a manner that is secured against accidental release.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hillier such that the pin tube further comprises a tube outside, a shell end and a pin flange end, the tube outside extending from the shell end to the pin flange end, the shell end comprising a tube flange and a barb, the tube flange on the shell end, the barb on the pin tube between the tube flange and the pin flange end, the barb extending from the tube outside, the barb on the shell inside whereby the outer shell is between the barb and the tube flange attaching the pin tube to the outer shell (as is required by claim 11); wherein the pin flange end bears against the pin flange (as is required by claim 12); and wherein the mounting hole further comprises a countersunk tube flange surface, the tube flange surface between the shell inside and the shell outside., the tube flange on the tube flange surface (as is required by claim 13), as taught by Blanchard, for the purpose of securely connecting the outer shell and the bracket in a manner that is secured against accidental release.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hillier (US Patent 3,877,764 to Hillier, Jr.), as applied to claims 1-2, 4-5, 7, and 14-15 above, and further in view of Spooner (GB 549,179, a copy of which is attached herewith).
	Re Claims 8-10:  Hillier, as discussed for claim 7 above, discloses a concealed attachment device significantly as claimed except for further comprising a ball retractor in the proximal end, the ball retractor on the retractable ball, the ball retractor adapted to urge the retractable ball between a recessed position in the hollow conduit and a locking position in the ball hole wherein the ball extends from the pin outside (as is required by claim 8); further comprising a locking collar on the pin flange, the locking collar comprising a pin chamber, a flange end and a pin end, the flange end on the locking side, the pin end spaced from the locking side, the pin chamber generally concentric with the mounting hole, the hollow shaft in the pin chamber, the distal end spaced from the pin end, the ball hole between the distal end and the pin end. (as is required by claim 9); and wherein the retractable ball disposed in the ball hole, the ball bearing against the pin end (as is required by claim 10).
	Spooner teaches the use of an attachment device comprising an outer shell (20; Fig. 9), a bracket (21), and an elongate connector (1), wherein the elongate connector comprises a ball pin (1) with a retractable ball (6), and further comprising a ball retractor (2) in a proximal end (the right-hand end in Fig. 9), the ball retractor on the retractable ball (6), the ball retractor adapted to urge the retractable ball (6) between a recessed position (see Fig. 5) in a hollow conduit of the ball pin and a locking position (see Fig. 4) in a ball hole (5) of the ball pin wherein the ball extends from a pin outside (the outer surface of pin 1); further comprising a locking collar (at 23; Fig. 9) on a pin flange (22) of the bracket (21), the locking collar comprising a pin chamber (the opening through which pin 1 extends), a flange end (the right-hand end in Fig. 9) and a pin end (the left-hand end in Fig. 9), the flange end on a locking side of the pin flange, the pin end spaced from the locking side, the pin chamber generally concentric with a mounting hole of the outer shell (20), a shaft of the ball pin (1) in the pin chamber, a distal end (the left-hand end of pin 1) spaced from the pin end, the ball hole (5) between the distal end and the pin end; and wherein the retractable ball (6) disposed in the ball hole, the ball bearing against the pin end (at 23; Fig. 9), for the purpose of ensuring a tight fit in an attached configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hillier such that it further comprises a ball retractor in the proximal end, the ball retractor on the retractable ball, the ball retractor adapted to urge the retractable ball between a recessed position in the hollow conduit and a locking position in the ball hole wherein the ball extends from the pin outside (as is required by claim 8); it further comprising a locking collar on the pin flange, the locking collar comprising a pin chamber, a flange end and a pin end, the flange end on the locking side, the pin end spaced from the locking side, the pin chamber generally concentric with the mounting hole, the hollow shaft in the pin chamber, the distal end spaced from the pin end, the ball hole between the distal end and the pin end. (as is required by claim 9); and wherein the retractable ball disposed in the ball hole, the ball bearing against the pin end (as is required by claim 10), a taught by Spooner, for the purpose of ensuring a tight fit in an attached configuration.

  Allowable Subject Matter
Claims 3 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as well as to overcome an claim objections or 35 USC 112 rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 16 each require a “support finger … the shoe further comprising a furniture side and a building surface side, the support finger on the furniture side … the mounting surface further comprising a finger hole, the finger hole generally parallel to the shoe … the support finger in the finger hole.”  Neither Hillier nor any of the other prior art references of record teach or disclose these limitations.  Nor would it have been obvious to modify Hillier in such a manner since there would have been no teaching, suggestion or motivation to do so.  Accordingly, claims 3 and 16 are considered allowable over the prior art of record.  Claims 17 and 18 are considered allowable over the prior art due to their dependence from claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678